DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest a photonic integrated circuit including a first SiN waveguide and an interposer including second and third SiN waveguides substantially vertically aligned with the first SiN waveguide in an overlap region of a first waveguide stack, wherein the overlap region includes the first, second, and third waveguides in the first, within the overlap region, the second SiN waveguide includes vertical tapering that increases a thickness of the second SiN waveguide from an initial thickness to an increased thickness in a direction toward the first SiN waveguide for adiabatic optical mode transfer between the first and second SiN waveguides, the first waveguide stack further includes a non-overlap region in which the interposer does not overlap the PIC, the non-overlap region includes the second and third SiN waveguides and within the non-overlap region, the second SiN waveguide maintains the increased thickness and the second and third SiN waveguides include a first lateral bend in addition to the accompanying features of the independent claim.  The specifically claimed structure of the tapering and lateral bends reduces the transition losses when the light is coupled adiabatically between the waveguides.  Also see Applicant’s Specification, paragraphs [0082], [0083] and [0087] and Figure 7.
A close prior art of record is U.S. Patent Application Publication 2012/0230635 to Yoshida.  Yoshida teaches in Figure 6 a branching structure/fan-out interposer comprising a first 
Attorney Docket Number F1002.12771US02 within the overlap region, the second SiN waveguide includes vertical tapering that increases a thickness of the second SiN waveguide from an initial thickness to an increased thickness in a direction toward the first SiN waveguide for adiabatic optical mode transfer between the first and second SiN waveguides, the first waveguide stack further includes a non-overlap region in which the interposer does not overlap the PIC, the non-overlap region includes the second and third SiN waveguides and within the non-overlap region, the second SiN waveguide maintains the increased thickness and the second and third SiN waveguides include a first lateral bend.
Another close prior art of record is U.S. Patent 9,904,011 Hatori et al.  Hatori teaches in Figure 6 several tapered waveguides extending in parallel and displaced underneath.  However, similar to Yoshida, Hatori also fails to teach the specific structural requirements of the tapered waveguide portions and lateral bend as required by the claim language.
	Therefore, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
References A, B, C and E discuss photonic integrated circuits having a tapered waveguide portion to provide adiabatic coupling of optical elements.
Reference D discusses an optical device including tapered waveguides.
Reference F is the Patented Parent of this current application.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TINA M WONG/Primary Examiner, Art Unit 2874